NUMBER
13-10-00582-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
JOEL CASTELLANOS,                                                                 Appellant,
 
                                                             v.
 
IRMA ALDAPE RODRIGUEZ,                                                        Appellee.
 

 
                        On
appeal from County Court at Law No. 1 
                                      of
Cameron County, Texas.
 

 
                               MEMORANDUM
OPINION
 
                            Before
Justices Rodriguez, Garza, and Vela
Memorandum Opinion
Per Curiam
 




This
case is before the Court on a joint motion to set aside the court’s judgment
without reference to the merits and to remand to the trial court to enter an
agreed dismissal.  The parties have reached an agreement with regard to the
disposition of the matters currently on appeal.  Pursuant to agreement, the
parties request this Court to set aside, without regard to the merits, the
trial court=s judgment and remand this case for entry
of an agreed order of dismissal (costs taxed to the party incurring them) in
accordance with the agreement of the parties. 
The
joint motion to set aside the trial court’s judgment and remand is GRANTED. 
Accordingly, we set aside the trial court=s judgment without regard to the
merits, and REMAND this case to the trial court for entry of an agreed order of
dismissal (costs taxed to the party incurring them) in accordance with the
parties= agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  In
accordance with the agreement of the parties, costs are taxed against the party
incurring same.  See Tex. R. App.
P. 42.1(d).  Any pending motions are dismissed as moot.
The
parties also request immediate issuance of our mandate.  See Tex. R. App. P.18.1(c).  The motion is
GRANTED.  We direct the Clerk of the Court to issue the mandate immediately.
 
PER
CURIAM
Delivered and filed the
13th day of January, 2011.